Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 13, 2022 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 14, 2021.

Response to Arguments
Applicant’s arguments, see pg. 13, filed January 13, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sasaki and Kawagishi.

Claim Objections
The following claims are objected to because of the following informalities:  
In claim 3, pg. 4, line 8-9, “the first line density is greater than the second line density,” should be removed from the claim;
In claim 13, line 3, “a first line density,” should be removed from the claim;
In claim 13, line 6, “a second line density,” should be removed from the claim; and 
In claim 14, lines 9-10“the first line density is greater than the second line density,” should be removed from the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 5469849 A, published November 28, 1995) in view of Kawagishi et al. (US 20150209006 A1, published June 15, 2015) and Lazebnik (US 20120203112 A1, published August 9, 2012), hereinafter referred to as Sasaki, Kawagishi, and Lazebnik, respectively. 
Regarding claim 1, Sasaki teaches a contrast enhanced imaging method, comprising:
receiving a first instruction (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select 
determining a target imaging mode from preset imaging modes in response to the first instruction (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select sub-modes by pushing one of sub-mode selection buttons 26A-C also provided on the operation panel 15. The sub-mode selection buttons 26A-C include an Information Mode button 26A, a TDC (time-density curve) Mode button 26B and a Harmonics Imaging Mode button 26C.” where the preset imaging modes are equated to the Contrast Agent Mode sub-modes), 
wherein, the preset imaging modes comprise a first contrast enhanced imaging mode and a second contrast enhanced imaging mode (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select sub-modes by pushing one of sub-mode selection buttons 26A-C also provided on the operation panel 15. The sub-mode selection buttons 26A-C include an Information Mode button 26A, a TDC (time-density curve) Mode button 26B and a Harmonics Imaging Mode button 26C.” where the first and second contrast enhanced imaging modes can be equated to the TDC mode and the Harmonics imaging mode, respectively);
transmitting ultrasound waves to a target object and receiving ultrasound echoes returned from the target object according to the determined target imaging mode to obtain ultrasound echo signals (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging Mode.” Where the determined target imaging mode is equated to pushing the TDC Mode (first) button 26B or Harmonics Imaging Mode (second) button 26C); and 
generating a contrast enhanced image according to the ultrasound echo signals (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image).  
Sasaki does not explicitly teach: 
a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, and
 the first frame rate of the first contrast enhanced imaging mode is pre-configured with a first imaging parameter comprising a first line density, and the second frame rate of the second contrast enhanced imaging mode is pre-configured with a second imaging parameter comprising a second line density different from the first line density. 
Whereas, Kawagishi, in the same field of endeavor, teaches a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode (see para. 0111 – “The embodiments are also applicable to a case in which the ultrasound diagnosis apparatus performs contrast imaging.” So the imaging modes can be in contrast imaging modes; see pg. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preset first contrast enhanced imaging mode and preset second contrast enhanced imaging mode, as disclosed in Sasaki, by having a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, as disclosed in Kawagishi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the signal-to-noise ratio and improve sensitivity in a deep portion of an image, as taught in Kawagishi (see col. 2, para. 0048). 
Sasaki in view of Kawagishi teaches where a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, but does not explicitly teach the first frame rate of the first contrast enhanced imaging mode is pre-configured with a first imaging parameter comprising a first line density, and the second frame rate of the second contrast enhanced imaging mode is pre-configured with a second imaging parameter comprising a second line density different from the first line density.
Whereas, Lazebnik, in the same field of endeavor, teaches:
the first frame rate is pre-configured with a first imaging parameter comprising a first line density (see para. 0021 – “Any frame rate and/or line density is used, such as a preconfigured, predetermined, adaptive, or user set frame rate.”; see para. 0035 – “In alternative embodiments, the frame rate is changed, at least in part, by changing the line density.” Where the system can be preconfigured at a first frame rate and first line density), and 
the second frame rate is pre-configured with a second imaging parameter comprising a second line density different from the first line density (see para. 0021 – “Any frame rate and/or line density is used, such as a preconfigured, predetermined, adaptive, or user set frame rate.”; see para. 0035 – “In alternative embodiments, the frame rate is changed, at least in part, by changing the line density.” Where the system can be preconfigured at a second frame rate and second line density, where the second line density is different from the first line density).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first frame rate of the first contrast enhanced imaging mode and the second frame rate of the second contrast enhanced imaging mode, as disclosed in Sasaki in view of Kawagishi, by having the first frame rate pre-configured with a first imaging parameter comprising a first line density and the second frame rate pre-configured with a second imaging parameter comprising a second line density different from the first line density, as disclosed in Lazebnik. One of ordinary skill in the art would have been motivated to make this modification in order to optimize imaging frame rates and line density based on the dynamic response from the contrast agents or scanning to reduce the interaction of acoustic energy with microbubbles while maintaining a frame rate and image quality sufficient for evaluation, as taught in Lazebnik (see pg. 2, para. 0015). 
Furthermore, regarding claim 2, Kawagishi further teaches wherein the first frame rate of the first contrast enhanced imaging mode is a pre-configured fixed frame rate, wherein the pre-configured fixed frame rate of the first contrast enhanced imaging mode is smaller than the second frame rate of the second contrast enhanced imaging mode (see para. 0042-0043 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed. The ultrasound diagnosis apparatus 100 according to the second embodiment has a function of switching modes between one mode (hereinafter referred to as a normal mode) in which a set of ultrasound 
Furthermore, regarding claim 3, Kawagishi further teaches wherein:
 Client Ref. No.: C11207-17123US1the first imaging parameter further comprises at least one of a first number of transmitting ultrasound waves, a first imaging range, and a first pulse repetition frequency (see para. 0043 – “…one mode (hereinafter referred to as a normal mode) in which a set of ultrasound transmission and reception constituted of two rounds of ultrasound transmission and reception is performed...” where a first number of transmitting ultrasound waves is equated to a set of ultrasound transmission and reception); and 
the second imaging parameter further comprises at least one of a second number of transmitting ultrasound waves, a second imaging range, and a second pulse repetition frequency (see para. 0043 – “…the other mode (hereinafter referred to as a boost mode) in which n sets (n is a natural number equal to or larger than two) of ultrasound transmission and reception are performed, each set of which is constituted of two rounds of ultrasound transmission and reception.” where a second number of transmitting ultrasound waves is equated to n sets of ultrasound transmission and reception); and 
wherein, the first number of transmitting ultrasound waves is greater than the second number of transmitting ultrasound waves (see para. 0042-0043 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed. The ultrasound diagnosis apparatus 100 according to the second embodiment has a function of switching modes between one mode (hereinafter referred to as a normal mode) in which a set of ultrasound transmission and reception constituted of two rounds of ultrasound transmission and reception is performed, and the other mode (hereinafter referred to as a boost mode) in which n sets (n is a natural number equal to or larger than two) of ultrasound transmission and reception are performed, each set of which is constituted of two rounds of ultrasound transmission and reception.” Where the boost (first) mode has a greater number of sets of ultrasound transmission and reception performed than the normal (second) mode), the first imaging range is greater than the second imaging range, or the first pulse repetition frequency is lower than the second pulse repetition frequency.  
Furthermore, regarding claim 4, Sasaki further teaches wherein, when it is determined that the target imaging mode is the first contrast enhanced imaging mode, transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the determined target imaging mode to obtain the ultrasound echo signals comprises: 
transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object to obtain a first ultrasound echo signal (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging 
generating the contrast enhanced image according to the ultrasound echo signals comprises: generating a first contrast enhanced image according to the first ultrasound echo signal (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image). 
Sasaki teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object to obtain a first ultrasound echo signal, but not according to a first imaging parameter.
Whereas, Kawagishi further teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the first imaging parameter to obtain a first ultrasound echo signal (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops performing a set of ultrasound transmission and reception and starts performing a plurality of sets of ultrasound transmission and reception.” Where the first imaging parameter to obtain a first ultrasound echo signal is equated to a set of ultrasound transmission and reception in normal mode).
Furthermore, regarding claim 5, Sasaki further teaches wherein, when it is determined that the target imaging mode is the second contrast enhanced imaging mode, transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the determined target imaging mode to obtain the ultrasound echo signals comprises: 4Application No.: 16/883,884 Attorney Docket No.: 51WG-317028 Client Ref. No.: C11207-17123US1 
transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object to obtain a second ultrasound echo signal (Fig. 2; see col. 2, 
generating the contrast enhanced image according to the ultrasound echo signals comprises: generating a second contrast enhanced image according to the second ultrasound echo signal (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image). 
Sasaki teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object to obtain a second ultrasound echo signal, but not according to a second imaging parameter. 
Whereas, Kawagishi further teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the second imaging parameter to obtain a second ultrasound echo signal (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops performing a set of ultrasound transmission and reception and starts performing a plurality of sets of ultrasound transmission and reception.” Where the second imaging parameter to obtain a second ultrasound echo signal is equated to the plurality of sets of ultrasound transmission and reception in boost mode).
Furthermore, regarding claim 6, Kawagishi further teaches wherein, the second contrast enhanced imaging mode is pre-configured with at least two frame rates, and each of the at least two 
receiving a second instruction (Fig. 8; see para. 0058 – “If the boost mode is on (Yes at Step S104), the control unit 17 selects the transmission and reception set count (Step S105).” Where receiving the second instruction is equated to determining if the boost mode is on); and 
determining a target frame rate from the at least two frame rates in response to the second instruction (see para. 0058 – “If, for example, the boost mode is already on at Step S104, the control unit 17 selects another set count stored in advance as a transmission and reception set count in the internal storage unit 18, or a set count received from the operator. The transmission and reception set count may be automatically selected from a plurality of set counts stored in advance in the internal storage unit 18, or may be selected by the operator from the set counts by using, for example, the toggle switch.” Where determining a target frame rate from at least two frame rates is equated to selecting a transmission and reception set count from a plurality of set counts); and 
wherein transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the determined target imaging mode to obtain the ultrasound echo signals comprises: transmitting the ultrasound waves to the target 
Furthermore, regarding claim 7, Kawagishi further teaches wherein, the second contrast enhanced imaging mode is pre-configured with at least two frame rates and an execution sequence of the at least two frame rates, wherein each of the at least two frame rates is pre-configured with a corresponding imaging parameter and an imaging duration 
receiving a third instruction (Fig. 8; see para. 0058 – “If, for example, the boost mode is already on at Step S104, the control unit 17 selects another set count stored in advance as a transmission and reception set count in the internal storage unit 18, or a set count received from the operator.” Where receiving the third instruction is equated to determining if the boost mode is on); and 5Application No.: 16/883,884 Attorney Docket No.: 51WG-317028 Client Ref. No.: C11207-17123US1 
wherein, transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the determined target imaging mode to obtain the ultrasound echo signals comprises: sequentially transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the execution sequence, the pre-configured imaging parameter of a corresponding frame rate and a corresponding imaging duration in response to the third instruction to obtain the ultrasound echo signals (see para. 0058 – “If, for example, the boost mode is already on at Step S104, the control unit 17 selects another set count stored in advance as a transmission and reception set count in the internal storage unit 18, or a set count received from the operator. The transmission and reception set count may be automatically selected from a plurality of set counts stored in advance in the internal storage unit 18, or may be selected by the operator from the set counts by using, for example, the toggle switch.” Where sequentially transmitting and receiving ultrasound according to execution sequence is equated to selecting a transmission and reception set count from a plurality of set counts, pre-configured frame rates is equated to adjusting the transmission and reception set count depending the region the operator examines, and the imaging duration depends on the number of transmission and reception set counts ); and 
generating the contrast enhanced image according to the ultrasound echo signals comprises: sequentially generating the contrast enhanced images according to the obtained ultrasound 
Furthermore, regarding claim 8, Lazebnik further teaches wherein the imaging parameter corresponding to the determined target frame rate comprises a line density and at least one of a number of transmitting ultrasound waves (see para. 0035 – “The frame rate or frequency of frame acquisition is responsive to the line density. In other examples, a number of transmit and receive events per line may be set. The number of scan lines per second for a frame increases or decreases with change in the number of transmit or receive operations in a contrast agent imaging sequence.” so line density and the number of transmitting ultrasound waves (number of transmit operations) correspond to the frame rate), an imaging range, and a pulse repetition frequency.  
Furthermore, regarding claim 9, Kawagishi further teaches a method further comprising: 
receiving a fourth instruction (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops performing a set of ultrasound transmission and reception and starts performing a plurality of sets of ultrasound transmission and reception.” Where the fourth instruction is equated to switching from normal mode to boost mode); 
stopping transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object in response to the fourth instruction (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops performing a set of ultrasound transmission and reception and starts performing a plurality of sets of ultrasound transmission and reception.” Where stopping transmitting and receiving 
The motivation for claims 2-9 was shown previously in claim 1.

Regarding claim 10, Sasaki teaches a contrast enhanced imaging method (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select sub-modes by pushing one of sub-mode selection buttons 26A-C also provided on the operation panel 15. The sub-mode selection buttons 26A-C include an Information Mode button 26A, a TDC (timedensity curve) Mode button 26B and a Harmonics Imaging Mode button 26C.” where the contrast enhanced imaging method is equated to the operator selecting preset imaging modes (Contrast Agent Mode sub-modes including Information Mode, TDC Mode, and Harmonics Imaging Mode) to obtain a contrast enhanced image from each mode), comprising: 
a probe (Fig. 2, probe 20); 
a processor (Fig. 2, Contrast Agent Mode sub-mode processors 27A-27C is equated to a processor); 
transmitting ultrasound waves to a target object and receiving ultrasound echoes returned from the target object according to a first contrast enhanced imaging mode to obtain a first ultrasound echo signal (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging Mode.” Where the imaging mode is equated to pushing the TDC Mode (first) button 26B or Harmonics Imaging Mode (second) button 26C); 
generating a first contrast enhanced image according to the first ultrasound echo signal (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image); 6Application No.: 16/883,884 Attorney Docket No.: 51WG-317028 Client Ref. No.: C11207-17123US1 
transmitting ultrasound waves to the target object and receiving ultrasound echoes returned from the target object according to the second contrast enhanced imaging mode to obtain a second ultrasound echo signal (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging Mode.” Where the imaging mode is equated to pushing the TDC Mode (first) button 26B or Harmonics Imaging Mode (second) button 26C); and 
generating a second contrast enhanced image according to the second ultrasound echo signal (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image).  
Sasaki does not explicitly teach: 
receiving a mode switching instruction to switch to a second contrast enhanced imaging mode, 
wherein a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging model and 
the first frame rate of the first contrast enhanced imaging mode is pre-configured with a first imaging parameter comprising a first line density, and 
the second frame rate of the second contrast enhanced imaging mode is pre-configured with a second imaging parameter comprising a second line density different from the first line density; 
Whereas, Kawagishi, in the same field of endeavor, teaches:
receiving a mode switching instruction to switch to a second contrast enhanced imaging mode (Fig. 4; see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode.” Where the mode switching instruction is equated to switching from normal mode to boost (second) mode), 
wherein a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode (see para. 0111 – “The embodiments are also applicable to a case in which the ultrasound diagnosis apparatus performs contrast imaging.” So the imaging modes can be in contrast imaging modes; see pg. 4, para. 0042 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed.”; see para. 0048 – “When the ultrasound diagnosis apparatus 100 per forms ultrasound transmission and reception in the boost mode, it collects reflected wave data at a low frame rate.” So the normal (first) mode and boost (second) mode can have different frame rates).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first contrast enhanced imaging mode and second contrast enhanced imaging mode, as disclosed in Sasaki, by having a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, as 
Sasaki in view of Kawagishi teaches where a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, but does not explicitly teach the first frame rate of the first contrast enhanced imaging mode is pre-configured with a first imaging parameter comprising a first line density, and the second frame rate of the second contrast enhanced imaging mode is pre-configured with a second imaging parameter comprising a second line density different from the first line density.
Whereas, Lazebnik, in the same field of endeavor, teaches:
the first frame rate is pre-configured with a first imaging parameter comprising a first line density (see para. 0021 – “Any frame rate and/or line density is used, such as a preconfigured, predetermined, adaptive, or user set frame rate.”; see para. 0035 – “In alternative embodiments, the frame rate is changed, at least in part, by changing the line density.” Where the system can be preconfigured at a first frame rate and first line density), and 
the second frame rate is pre-configured with a second imaging parameter comprising a second line density different from the first line density (see para. 0021 – “Any frame rate and/or line density is used, such as a preconfigured, predetermined, adaptive, or user set frame rate.”; see para. 0035 – “In alternative embodiments, the frame rate is changed, at least in part, by changing the line density.” Where the system can be preconfigured at a second frame rate and second line density, where the second line density is different from the first line density).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first frame rate of the first contrast enhanced imaging mode 

Regarding claim 11, Sasaki teaches an ultrasound imaging device, comprising: 
a probe (Fig. 1, probe 20); 
a transmitting circuit which excites the probe to transmit ultrasound waves to a target object (Fig. 2, transmitter circuit 21A; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”); 
a receiving circuit which receives ultrasound echoes returned from the target object through the probe to obtain an ultrasound echo signal Fig. 2, receiver circuit 21C; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”); 
a processor configured to process the ultrasound echo signal to obtain an ultrasound image of the target object (Fig. 2, Contrast Agent Mode sub-mode processors 27A-27C is equated to a processor; see col. 1, lines 53-54 – “…image processing means for processing an ultrasound image according to the echo signals…”); 
a display which displays the ultrasound image (Fig. 5, displayed ultrasound image on a screen); 
wherein the processor is further configured to: 
receiving a first instruction (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select submodes by pushing one of sub-mode selection buttons 26A-C also provided on the operation panel 15. The sub-mode selection buttons 26A-C include an Information Mode button 26A, a TDC (time-density curve) Mode button 26B and a Harmonics Imaging Mode button 26C.” where the first instruction is equated to the operator selecting one of the Contrast Agent Mode sub-mode selection buttons); 
determining a target imaging mode from preset imaging modes in response to the first instruction (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select sub-modes by pushing one of sub-mode selection buttons 26A-C also provided on the operation panel 15. The sub-mode selection buttons 26A-C include an Information Mode button 26A, a TDC (time-density curve) Mode button 26B and a Harmonics Imaging Mode button 26C.” where the preset imaging modes are equated to the Contrast Agent Mode sub-modes), 
wherein, the preset imaging modes comprise a first contrast enhanced imaging mode and a second contrast enhanced imaging mode (Fig. 2; see col. 3, lines 22-30 — “When the operator is going to obtain an ultrasound image using a contrast agent, the Contrast Agent Mode 25D should be selected. After pushing the Contrast Agent Mode button 25D, the operator can select sub-modes by pushing one of sub-mode selection buttons 26A-C also 
transmit ultrasound waves to the target object and receive ultrasound echoes returned from the target object according to the determined target imaging mode to obtain ultrasound echo signals (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging Mode.” Where the determined target imaging mode is equated to pushing the TDC Mode (first) button 26B or Harmonics Imaging Mode (second) button 26C); and 
generate a contrast enhanced image according to the ultrasound echo signals (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image).  
Sasaki does not explicitly teach: 
a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, and 
the first frame rate of the first contrast enhanced imaging mode is pre-configured with a first imaging parameter comprising a first line density, and 
the 7Application No.: 16/883,884 Attorney Docket No.: 51WG-317028 Client Ref. No.: C11207-17123US1 second frame rate of the second contrast enhanced imaging mode is pre-configured with a second imaging parameter comprising a second line density different from the first line density; 
Whereas, Kawagishi, in the same field of endeavor, teaches a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode (see para. 0111 – “The embodiments are also applicable to a case in which the ultrasound diagnosis apparatus performs contrast imaging.” So the imaging modes can be in contrast imaging modes; see pg. 4, para. 0042 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed.”; see para. 0048 – “When the ultrasound diagnosis apparatus 100 per forms ultrasound transmission and reception in the boost mode, it collects reflected wave data at a low frame rate.” So the normal (first) mode and boost (second) mode can have different frame rates). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first contrast enhanced imaging mode and second contrast enhanced imaging mode, as disclosed in Sasaki, by having a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, as disclosed in Kawagishi. One of ordinary skill in the art would have been motivated to make this modification in order to increase the signal-to-noise ratio and improve sensitivity in a deep portion of an image, as taught in Kawagishi (see col. 2, para. 0048). 
Sasaki in view of Kawagishi teaches where a first frame rate of the first contrast enhanced imaging mode is different from a second frame rate of the second contrast enhanced imaging mode, but does not explicitly teach the first frame rate of the first contrast enhanced imaging mode is pre-configured with a first imaging parameter comprising a first line density, and the second frame rate of the second contrast 
Whereas, Lazebnik, in the same field of endeavor, teaches:
the first frame rate is pre-configured with a first imaging parameter comprising a first line density (see para. 0021 – “Any frame rate and/or line density is used, such as a preconfigured, predetermined, adaptive, or user set frame rate.”; see para. 0035 – “In alternative embodiments, the frame rate is changed, at least in part, by changing the line density.” Where the system can be preconfigured at a first frame rate and first line density), and 
the second frame rate is pre-configured with a second imaging parameter comprising a second line density different from the first line density (see para. 0021 – “Any frame rate and/or line density is used, such as a preconfigured, predetermined, adaptive, or user set frame rate.”; see para. 0035 – “In alternative embodiments, the frame rate is changed, at least in part, by changing the line density.” Where the system can be preconfigured at a second frame rate and second line density, where the second line density is different from the first line density).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first frame rate of the first contrast enhanced imaging mode and the second frame rate of the second contrast enhanced imaging mode, as disclosed in Sasaki in view of Kawagishi, by having the first frame rate pre-configured with a first imaging parameter comprising a first line density and the second frame rate pre-configured with a second imaging parameter comprising a second line density different from the first line density, as disclosed in Lazebnik. One of ordinary skill in the art would have been motivated to make this modification in order to optimize imaging frame rates and line density based on the dynamic response from the contrast agents or scanning to reduce the 
Furthermore, regarding claim 12, Kawagishi further teaches wherein the first frame rate of the first contrast enhanced imaging mode is a pre-configured fixed frame rate, wherein the pre-configured fixed frame rate of the first contrast enhanced imaging mode is smaller than the second frame rate of the second contrast enhanced imaging mode (see para. 0042-0043 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed. The ultrasound diagnosis apparatus 100 according to the second embodiment has a function of switching modes between one mode (hereinafter referred to as a normal mode) in which a set of ultrasound transmission and reception constituted of two rounds of ultrasound transmission and reception is performed, and the other mode (hereinafter referred to as a boost mode) in which n sets (n is a natural number equal to or larger than two) of ultrasound transmission and reception are performed, each set of which is constituted of two rounds of ultrasound transmission and reception.”; see para. 0048 – “When the ultrasound diagnosis apparatus 100 per forms ultrasound transmission and reception in the boost mode, it collects reflected wave data at a low frame rate.”; see para. 0037 – “It may also be determined by automatically selecting a set count from a plurality of set counts set in advance in the ultrasound diagnosis apparatus 100.” So frame rate of the boost (first) mode is smaller than the frame rate of the normal (second) mode, and the pre-configured fixed frame rate depends on the number of ultrasound transmission and reception set counts set in advanced in the ultrasound apparatus). 
Furthermore, regarding claim 13, Kawagishi further teaches wherein:
 Client Ref. No.: C11207-17123US1the first imaging parameter further comprises at least one of a first number of transmitting ultrasound waves, a first imaging range, and a first pulse repetition frequency (see para. 0043 – “…one mode (hereinafter referred to as a normal mode) in which a set of ultrasound transmission and reception constituted of two rounds of ultrasound transmission and 
the second imaging parameter further comprises at least one of a second number of transmitting ultrasound waves, a second imaging range, and a second pulse repetition frequency (see para. 0043 – “…the other mode (hereinafter referred to as a boost mode) in which n sets (n is a natural number equal to or larger than two) of ultrasound transmission and reception are performed, each set of which is constituted of two rounds of ultrasound transmission and reception.” where a second number of transmitting ultrasound waves is equated to n sets of ultrasound transmission and reception); and 
wherein, the first number of transmitting ultrasound waves is greater than the second number of transmitting ultrasound waves (see para. 0042-0043 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed. The ultrasound diagnosis apparatus 100 according to the second embodiment has a function of switching modes between one mode (hereinafter referred to as a normal mode) in which a set of ultrasound transmission and reception constituted of two rounds of ultrasound transmission and reception is performed, and the other mode (hereinafter referred to as a boost mode) in which n sets (n is a natural number equal to or larger than two) of ultrasound transmission and reception are performed, each set of which is constituted of two rounds of ultrasound transmission and reception.” Where the boost (first) mode has a greater number of sets of ultrasound transmission and reception performed than the normal (second) mode), the first imaging range is greater than the second imaging range, or the first pulse repetition frequency is lower than the second pulse repetition frequency.  

transmit the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object to obtain a first ultrasound echo signal (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging Mode.” Where the determined target imaging mode is equated to pushing the TDC Mode (first) button 26B or Harmonics Imaging Mode (second) button 26C); and 
generate a first contrast enhanced image according to the first ultrasound echo signal (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image). 
Sasaki teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the first imaging parameter to obtain a first ultrasound echo signal, but not according to a first imaging parameter.
Whereas, Kawagishi further teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the first imaging parameter to obtain a first ultrasound echo signal (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops performing a set of ultrasound transmission and reception and starts performing a plurality of sets of ultrasound transmission and reception.” Where the first imaging 
Furthermore, regarding claim 15, Sasaki further teaches wherein, when it is determined that the target imaging mode is the second contrast enhanced imaging mode, the processor is configured to: 
transmit the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the second imaging parameter to obtain a second ultrasound echo signal (Fig. 2; see col. 2, lines 66-67 – “The transmitted ultrasound waves reflect in the object and the reflected echoes are received by the probe 20.”; see col. 3, lines 37-41 – “When the TDC Mode button 26B is pushed, an TDC processor 27B works to start a TDC Mode. Pushing the Harmonics Imaging Mode button 26C, a Harmonics Imaging processor 27C works to start a Harmonics Imaging Mode.” Where the determined target imaging mode is equated to pushing the TDC Mode (first) button 26B or Harmonics Imaging Mode (second) button 26C); and 
generate the contrast enhanced image according to the ultrasound echo signals comprises: generating a second contrast enhanced image according to the second ultrasound echo signal (Fig. 2; see col. 3, lines 8-11 – “The produced ultrasound image is read out from the frame memory 23 through a dynamic range controller 25 and displayed on a screen of the display unit 14.” So the images generated can be a TDC (first) image and a Harmonics (second) image). 
Sasaki teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object to obtain a second ultrasound echo signal, but not according to a second imaging parameter. 
Whereas, Kawagishi further teaches transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object according to the second imaging parameter to obtain a second ultrasound echo signal (see para. 0046 – “The mode switching control unit 
Furthermore, regarding claim 16, Kawagishi further teaches wherein, the second contrast enhanced imaging mode is pre-configured with at least two frame rates, and each of the at least two frame rates is pre-configured with a corresponding imaging parameter (see para. 0075 – “In other words, the transmission and reception set count needs to be adjusted depending on which region to examine: when the operator examines a subject region that moves little, the transmission and reception set count is increased, whereas, when the operator examines a subject region that moves a lot, the transmission and reception set count is reduced.” Where pre-configured frame rates is equated to adjusting the transmission and reception set count depending the region the operator examines), and when it is determined that the target imaging mode is the second contrast enhanced imaging mode, the processor is further configured to: 
receiving a second instruction (Fig. 8; see para. 0058 – “If the boost mode is on (Yes at Step S104), the control unit 17 selects the transmission and reception set count (Step S105).” Where receiving the second instruction is equated to determining if the boost mode is on); and 
determining a target frame rate from the at least two frame rates in response to the second instruction (see para. 0058 – “If, for example, the boost mode is already on at Step S104, the control unit 17 selects another set count stored in advance as a transmission and reception set count in the internal storage unit 18, or a set count received from the operator. The transmission and reception set count may be automatically selected from a plurality of set 
wherein the processor is configured to: transmit the ultrasound waves to the target object and receive the ultrasound echoes returned from the target object according to the imaging parameter corresponding to the target frame rate to obtain the ultrasound echo signals (see para. 0042-0043 – “The frame rate may decrease extremely in some cases depending on the number of ultrasound transmission and reception performed. The ultrasound diagnosis apparatus 100 according to the second embodiment has a function of switching modes between one mode (hereinafter referred to as a normal mode) in which a set of ultrasound transmission and reception constituted of two rounds of ultrasound transmission and reception is performed, and the other mode (hereinafter referred to as a boost mode) in which n sets (n is a natural number equal to or larger than two) of ultrasound transmission and reception are performed, each set of which is constituted of two rounds of ultrasound transmission and reception.”).   
Furthermore, regarding claim 17, Kawagishi further teaches wherein, the second contrast enhanced imaging mode is pre-configured with at least two frame rates and an execution sequence of the at least two frame rates, wherein each of the at least two frame rates is pre-configured with a corresponding imaging parameter and an imaging duration (see para. 0075 – “In other words, the transmission and reception set count needs to be adjusted depending on which region to examine: when the operator examines a subject region that moves little, the transmission and reception set count is increased, whereas, when the operator examines a subject region that moves a lot, the transmission and reception set count is reduced.” Where pre-configured frame rates is equated to adjusting the 
receive a third instruction (Fig. 8; see para. 0058 – “If, for example, the boost mode is already on at Step S104, the control unit 17 selects another set count stored in advance as a transmission and reception set count in the internal storage unit 18, or a set count received from the operator.” Where receiving the third instruction is equated to determining if the boost mode is on); and 
wherein the processor is configured to: sequentially transmit the ultrasound waves to the target object and receive the ultrasound echoes returned from the target object according to the execution sequence, the pre-configured imaging parameter of a corresponding frame rate and a corresponding imaging duration in response to the third instruction to obtain the ultrasound echo signals (see para. 0058 – “If, for example, the boost mode is already on at Step S104, the control unit 17 selects another set count stored in advance as a transmission and reception set count in the internal storage unit 18, or a set count received from the operator. The transmission and reception set count may be automatically selected from a plurality of set counts stored in advance in the internal storage unit 18, or may be selected by the operator from the set counts by using, for example, the toggle switch.” Where sequentially transmitting and receiving ultrasound according to execution sequence is equated to selecting a transmission and reception set count from a plurality of set counts, pre-configured frame rates is equated to adjusting the transmission and reception set count depending the region the operator examines, and the imaging duration depends on the number of transmission and reception set counts ); and 
sequentially generate the contrast enhanced images according to the obtained ultrasound echo signals (see para. 0052 – “As illustrated in FIG. 7, the control unit 17 displays, for example, an image of the normal mode on the left side of a display screen on the monitor 2, and an image of the boost mode on the right side thereof.”). 
Furthermore, regarding claim 18, Lazebnik further teaches wherein the imaging parameter corresponding to the determined target frame rate comprises a line density and at least one of a number of transmitting ultrasound waves (see para. 0035 – “The frame rate or frequency of frame acquisition is responsive to the line density. In other examples, a number of transmit and receive events per line may be set. The number of scan lines per second for a frame increases or decreases with change in the number of transmit or receive operations in a contrast agent imaging sequence.” so line density and the number of transmitting ultrasound waves (number of transmit operations) correspond to the frame rate), an imaging range, and a pulse repetition frequency.  
Furthermore, regarding claim 19, Kawagishi further teaches wherein the processor is further configured to: 
receive a fourth instruction (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops performing a set of ultrasound transmission and reception and starts performing a plurality of sets of ultrasound transmission and reception.” Where the fourth instruction is equated to switching from normal mode to boost mode); 
stop transmitting the ultrasound waves to the target object and receiving the ultrasound echoes returned from the target object in response to the fourth instruction (see para. 0046 – “The mode switching control unit 17a then controls the transmission and reception unit 11 to switch the normal mode to the boost mode. The transmission and reception unit 11 stops 
The motivation for claims 12-19 was shown previously in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pellegretti et al. (US 20180003811 A1, published January 4 2018 with a priority date of June 29, 2017) discloses an ultrasound imaging system where the ultrasound beam aperture either of the transmitted beam or of the received beam is modified by increasing or decreasing the lateral width of the beam so to encompass a lower or a higher number of lines as a function of change in the imaging mode. 
Duncan et al. (US 20160331350 A1, published November 17, 2016) discloses an ultrasound imaging system that switches between different types of contrast imaging. 
Nakaya et al. (US 20030097070 A1, published May 22, 2003) discloses an ultrasonic diagnosis apparatus where the operator can select the order of execution of different sets of transmitting conditions. 
Nishihara et al. (US 20150374337 A1, published December 31, 2015)
Yoshiara et al. (US 20150087985 A1, published March 26, 2015) discloses an ultrasound diagnostic apparatus that determines if a contrast imaging mode request is received, and if so, to start scanning in the first mode. Then determine if a mode switch request from the first mode to a second mode is received, and if so, determine if a number of transmission/reception sets is selected for the second mode, and if so, to start scanning in the second mode. Then determine if a termination request is received, and if so, to stop processing. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793